Citation Nr: 0005613	
Decision Date: 03/01/00    Archive Date: 03/14/00

DOCKET NO.  98-10 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation for chronic sprain 
post-traumatic fracture of the right ankle, currently 
evaluated as 10 percent disabling.

2.  Entitlement to a higher initial rating for patellofemoral 
pain syndrome of the right knee, current evaluated as 
noncompensable.

3.  Entitlement to a higher initial rating for patellofemoral 
pain syndrome of the left knee, currently rated as 
noncompensable.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to May 
1993.

These matters came to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  As per the veteran's 
request, a personal hearing was conducted in September 1998.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's right ankle disability is manifested by 
findings of osteoarthritic changes, instances of giving way, 
and complaints of pain and instability, productive of no more 
than moderate limited ankle motion.  

3.  The veteran's right knee patellofemoral pain syndrome is 
manifested by complaints of pain, locking, popping and 
swelling, and is not comparable to slight knee impairment.  

4.  The veteran's left knee patellofemoral pain syndrome is 
manifested by complaints of pain, locking, popping and 
swelling, and is not comparable to slight knee impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for chronic sprain post-traumatic fracture of the right ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.103, 4.41, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5270, 5271, 5272 (1999).

2.  The criteria for a compensable evaluation for 
patellofemoral pain syndrome of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1999).

3.  The criteria for a compensable evaluation for 
patellofemoral pain syndrome of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.103, 4.1, 4.7, 4.71a, Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran fractured 
his right ankle and that he continued to suffer from 
residuals.  The records also reflect the veteran's complaints 
of bilateral knee pain, and a diagnosis of patellofemoral 
syndrome.  

The veteran was afforded a VA examination in July 1993.  At 
that time of the general medical examination, he complained 
of chronic pain since he suffered from the right ankle 
fracture.  He also has problems with instability and losing 
his balance.  The examiner diagnosed status post fractured 
right ankle, and noted that the remainder of the physical 
examination was normal.  On the orthopedic examination, it 
was noted that the veteran had recently started receiving 
injections in the ankle.  The veteran reported that the ankle 
would feel loose, and that it caused him to lose his balance.  
He reported pain when he stood.  The following was noted on 
the examination: no gross swelling or malalignment; no loss 
of active or passive motion; laxity of the lateral ligaments 
on inversion with very slight talar tilt; slight discomfort 
on this motion; no areas of tenderness; skin intact; and 
normal sensation and circulation.  The examiner diagnosed 
chronic post-traumatic fracture of the right ankle.  

By rating action of October 1993, service connection for 
residuals of a right ankle fracture was granted.  The 
disability was rated as 10 percent disabling.  

VA records show that the veteran was seen in April 1994 upon 
a complaint that he fell when his ankle gave out on him.  The 
examiner noted that the diameter of the right ankle was 
greater than the left one.  There was non-pitting edema, and 
the area around the ankle was tender.  There was full range 
of motion, no ecchymosis and not erythema.  The examiner 
determined that the veteran suffered from a right ankle 
sprain.  X-rays did not reveal evidence of a recent fracture 
or other acute bony abnormality.  It also showed an old 
injury of the medial malleolus and mild osteoarthritic 
change.  

A VA examination was conducted in September 1995.  At that 
time, the veteran complained of weakness and instability.  He 
was not under any type of specific treatment.  The 
examination revealed minimal swelling of the lateral 
ligamentous area.  There were no areas of tenderness and 
there was no malalignment.  Sensation and circulation were 
intact.  There was definite flattening of the longitudinal 
arch which was symmetrical with that of the left foot.  
Active and passive dorsiflexion was approximately 85 degrees 
and plantar flexion was 120 degrees.  Motion was similar to 
that of the left foot.  There was an increase in inversion as 
compared to the left foot.  There was no loss of eversion or 
rotation.  The examiner noted an impression of mild 
instability, post-traumatic right ankle.  X-rays revealed a 
stable appearance of the right ankle with chronic findings

A VA examination was conducted in June 1997.  The veteran 
complained of right ankle pain, swelling, popping, and giving 
way.  He had not undergone specific treatment for the ankle.  
He also has difficulty walking distances greater than a half 
of a mile, secondary to the complaints noted.  There was full 
range of motion without evidence of instability.  There was 
no evidence of an effusion and the ankle demonstrated 
excellent strength.  The veteran was tender medially over the 
deltoid area, and over the tendoachilles.  The examiner noted 
that x-rays taken in 1993 were reviewed and were essentially 
normal.  The examiner diagnosed post fracture of the right 
ankle with residual tendinitis of the ankle.  

Regarding the knees, he developed symptoms but did not pursue 
treatment during or after service.  It was noted that x-rays 
were taken in 1993.  He complained of pain with squatting, 
kneeling and running.  He also complained of associated 
swelling, popping and locking.  He noted that the knees lock 
while in full extension and he denied that the knees give 
way.  Examination of both knees revealed tenderness in the 
medial joint line as well as the medial facet of the patella.  
There was full range of motion without evidence of 
instability, and there was no evidence of effusion.  Strength 
was excellent.  The examiner commented that the x-rays from 
1993 were reviewed and were essentially normal.  The examiner 
diagnosed patellofemoral syndrome of both knees.  

In a June 1998 rating action, service connection was granted 
for patellofemoral pain syndrome of the right and left knees.  
Each knee was assigned a noncompensable rating, effective 
April 3, 1997.  

In September 1998, the veteran testified that the right ankle 
was last treated when he appeared for his compensation 
examination.  His ankle pain is chronic, and he has problems 
with weakness and frequently giving way.  He noted that the 
ankle gives way about five to six times a month.  When it 
gives out, he sits down, ices it and takes Tylenol.  Since he 
has a sit down job, it does not interfere with his work.  He 
has trouble negotiating stairs, and he cannot run anymore.  
He notices the pain during periods when the weather changes.  
He takes over-the-counter medication for his pain such as 
Tylenol or acetaminophen, usually extra strength.  He also 
the medication for his bilateral knee pain.  Occasionally, he 
will wear an ace bandage, and does not wear a brace.  He has 
not been told that he needs to wear a brace, special shoe or 
apparatus for his knee, and he does not walk with a cane or 
crutches.  He has trouble bending because of his knees, 
including pain.  This precludes him from engaging in 
activities that require him to get on his knees to do 
something on the floor, and he changed professions due to 
this problem.  He was once a licensed aircraft mechanic.  
This also affects his ability to crawl around the floor to 
play with his children, and he also has problems picking them 
up.  He notices a popping sound when he walks and notices 
this during evenings after a lot of activity.  The pain is 
equal with regard to both knees.  He has not sought treatment 
since the available VA facilities are three hours away.  He 
went to a private physician at one time, but he went out 
business and the veteran has not been able to get his 
records.  The veteran regulates his activities so he will not 
exert himself and aggravate his conditions.  For instance, he 
makes sure not to walk on uneven pavement.  The veteran is 
employed as an insurance agent and inspects homes for 
replacement costs.  It is difficult for him to get up into 
attics and some other places because of his knee and ankle 
problems.  

Legal Analysis

The Board finds that the veteran's claims are well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.

Right Ankle

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Service connection is currently in effect for chronic sprain 
post-traumatic fracture of the right ankle, rated 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (1999).  Diagnostic Code 5271 
contemplates limited ankle motion.  Moderate limited ankle 
motion is rated as 10 percent disabling, and a maximum rating 
of 20 percent is assigned for marked limited ankle motion. 

As noted, the x-rays taken in April 1994 revealed an old 
injury of the medial malleolus and mild osteoarthritic 
change.  Diagnostic Code 5003 contemplates degenerative 
arthritis.  Under this Diagnostic Code, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion. 

In this case, the Board finds that the 10 percent rating 
adequately represents the degree of disability.  The most 
recent examination of 1997 revealed a full range of ankle 
motion.  Therefore, limited motion has not necessarily been 
demonstrated.  However, there are complaints of chronic pain 
and instability, and the veteran suffered from a sprain in 
1994.  When factoring in those complaints, which indicate a 
degree of functional loss, the overall disability picture 
would be comparable to moderate limited ankle motion, as 
reflected in the rating currently assigned.  Therefore, the 
disability picture does not involve limited ankle motion 
which is marked, and there is not a question as to which 
evaluation should apply.  38 C.F.R. § 4.7 (1999).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that Diagnostic Codes other than 
5271, do not provide a basis to assign an evaluation higher 
than the 10 percent rating currently in effect.

The Board has considered the Court's holding in DeLuca and 
the factors of 38 C.F.R. § 4.40 and 4.45.  As noted, there is 
functional loss of the ankle when considering the veteran's 
complaints of chronic pain and instability, but a full range 
of motion was demonstrated on the last examination.  
Therefore, it is reasonable to conclude that the degree of 
disability is not comparable to ankle ankylosis in plantar 
flexion less than 30 degrees as required for a 20 percent 
rating under Diagnostic Code 5270.  It is also reasonable to 
find that the disability picture does not involve ankylosis 
of the subastragalar or tarsal joint in poor weight-bearing 
position, as required for a 20 percent rating under 
Diagnostic Code 5272.

Here, the preponderance of the evidence is against the 
veteran's claim for an increased rating, therefore the 
application of the benefit of the doubt doctrine contemplated 
by 38 U.S.C.A. § 5107 (West 1991) is inappropriate in this 
case.

Right and Left Knee Patellofemoral Pain Syndrome

In this case, the veteran is in disagreement with the initial 
rating assigned for his right and left knee patellofemoral 
pain syndrome.  Thus the Board must consider the rating, and, 
if indicated, the propriety of a staged rating, from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  With regard to the disabilities at 
issue, the Board finds that the evidence does not demonstrate 
that there was in increase or decrease in those disabilities 
that would suggest the need for staged ratings. 

Service connection is currently in effect for right and left 
knee patellofemoral pain syndrome, each rated as 
noncompensable under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Diagnostic Code 5257 
contemplates other impairment of the knee, such as recurrent 
subluxation or lateral instability.  When the recurrent 
subluxation or lateral instability is slight, a 10 percent 
rating is assigned.  

Regarding the Diagnostic Code currently applied, it has not 
been shown that the right or left knee disabilities involve 
subluxation or instability.  The primary complaints are of 
pain, swelling, popping and locking, and the clinical 
findings are negative with regard to subluxation or 
instability.  Therefore, this Diagnostic Code does not 
adequately describe the disabilities at issue, and its 
application would not yield a compensable rating of 10 
percent for either knee since slight subluxation or 
instability has not been demonstrated and there would not be 
a question as to which evaluation should apply.  38 C.F.R. 
§ 4.7 (1999).

The Court in Johnson v. Brown, 9 Vet. App. 7, 11 (1996), 
indicated that since Diagnostic Code 5257 is not predicated 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 with 
respect to pain are not applicable.

Here, the preponderance of the evidence is against the 
veteran's claims, therefore the application of the benefit of 
the doubt doctrine contemplated by 38 U.S.C.A. § 5107 (West 
1991) is inappropriate in this case.


ORDER

Entitlement to a rating greater than 10 percent for chronic 
sprain post-traumatic fracture of the right ankle has not 
been established, and the appeal is denied. 

Entitlement to a compensable rating for patellofemoral pain 
syndrome of the right knee has not been established, and the 
appeal is denied.  

Entitlement to a compensable rating for patellofemoral pain 
syndrome of the left knee has not been established, and the 
appeal is denied.  



		
	K. J. ALIBRANDO
	Acting Member, Board of Veterans' Appeals



 

